Case 1:10-cv-01075-GJQ-RSK ECF No. 145 filed 04/10/19 PageID.783 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                _______________________


TERRY WILLIAM NEAL,

               Plaintiff,
                                                               Case No. 1:10-CV-1075
v.
                                                               HON. GORDON J. QUIST
DAVID ELLIS,

            Defendant.
_________________________/


                ORDER DENYING PLAINTIFF’S MOTIONS TO APPOINT
                        COUNSEL AND FOR SANCTIONS

       A jury trial in this matter is currently set for May 7, 2019, on Plaintiff’s remaining claim for

retaliation. Plaintiff has filed two motions: (1) motion to appoint counsel; and (2) motion for

sanctions. Both motions (ECF Nos. 141, 142) are DENIED.

       First, as the Court stated in its February 9, 2017, Order denying Plaintiff’s motion to appoint

counsel (ECF No. 109), there is no right to counsel in a civil case such as this, and counsel is usually

appointed when “exceptional circumstances” exist. (ECF No. 141 ast PageID.567–68.) The Court

determined that this case does not present exceptional circumstances. Additionally, the Court

observed that “Plaintiff has shown through his submissions to both this Court and the Sixth Circuit

that he is sufficiently capable of presenting his evidence and legal arguments to this Court and the

jury.” (Id. at PageID.568.)

       As for Plaintiff’s motion for sanctions, as an initial matter, Plaintiff fails to cite a basis—a

court rule, a statute, a case, or some other authority—for an award of sanctions. Regardless, even

if Plaintiff had cited some legal basis for an award of sanctions, there is no factual basis for such
Case 1:10-cv-01075-GJQ-RSK ECF No. 145 filed 04/10/19 PageID.784 Page 2 of 2



award. Plaintiff’s complaint is that his trial has been delayed once again. He notes that the Court

denied Defendant’s request to adjourn the April 9, 2019, trial on the basis of defense counsel’s

impending mandatory jury duty, but somehow defense counsel was still able to get the trial moved,

thus further delaying Plaintiff’s case. (ECF No. 142 at PageID.762.) In fact, defense counsel had

nothing to do with the April 9, 2019, trial date being moved to May 7, 2019. The trial was

rescheduled per the March 4, 2019, Order (ECF No. 140 (issued by the undersigned’s judicial

assistant)) to accommodate the Court’s criminal docket. Thus, Plaintiff’s motion lacks merit.

       IT IS SO ORDERED.



Dated: April 10, 2019                                      /s/ Gordon J. Quist
                                                          GORDON J. QUIST
                                                     UNITED STATES DISTRICT JUDGE




                                                2
